Citation Nr: 1713794	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.

2.  Entitlement to service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing and chest pain to include as due to exposure to asbestos in service or as secondary to a service-connected disability.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO denied, inter alia, service connection for bilateral hearing loss disability, a pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing, and chest pain, and a total rating for compensation purposes based on individual unemployability (TDIU).  In August 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  In correspondence dated in December 2016, the Veteran was advised that this judge's departure from the Board made him eligible for another hearing, however, the Veteran declined this offer.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The case was remanded by the Board in January 2011, February 2013, December 2013, and again in December 2015 and has been returned to the Board for appellate review.  In the February and December 2013 remands, the Board referred the issue of entitlement to service connection for a heart disability, to include coronary artery disease (CAD), due to service, as it had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction.

The Board notes that a Statement of the Case was issued for CAD, but there is no indication that a Substantive Appeal has been filed.  Therefore, the Board does not have jurisdiction over this issue. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's bilateral hearing loss is related to active service. 

2.  The evidence is against a finding that the Veteran's chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing and chest pain is related to service.

3.  The evidence is against a finding that the Veteran's chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing and chest pain is related to exposure to asbestos.

4.  The evidence is against a finding that the Veteran's chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing and chest pain was either caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease airways disease, impaired breathing and chest pain to include as due to exposure to asbestos in service or as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the Veteran had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2015.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in December 2015 in order to afford the Veteran a new VA examination and to obtain outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in March 2016, which the Board finds adequate for adjudication purposes.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in March 2016.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Chronic Bilateral Hearing Loss

At the outset, the Board notes that a bilateral hearing loss disability was not noted on the Veteran's examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used in service medical records until November 1, 1967. To facilitate a comparison of the data, the Board has converted the March 1967 service entry audiological evaluation findings from ASA to ISO (ANSI) units. The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.

The Veteran's service treatment records (STRs) indicate he was afforded an audio examination in March 1967 upon entry into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
10 (20)
-
45 (50)
LEFT
10 (25)
15 (25)
30 (40)
-
60 (65)

A second examination was also conducted in March 1967.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
20 (30)
-
35 (40)
LEFT
20 (35)
25 (35)
40 (50)
-
50 (55)

The Veteran was deemed to have mild-moderate hearing loss at entry, but the examiner did not comment on whether it constituted a disabling condition.  Giving the Veteran the benefit of the doubt, the Board finds that he did not have a disability upon entry.  As such, the Veteran is presumed sound.  That presumption has not been rebutted, and therefore, the Veteran's claim is one for direct service connection.

The competent medical evidence indicates the Veteran has a current disability.  The Veteran received an audio examination in March 2013.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
85
90
90
LEFT
50
55
85
85
80

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 34 percent in the left ear.  As a result of these findings, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

The Veteran also provided competent, credible evidence with regard to an in-service event.  The Veteran testified at his August 2010 Board hearing that he was a relay operator in service, and also qualified for generator mechanic and machine gun operator.  He was exposed to loud noise from tank fire once a week every month for year, and the noise from the guns was so great that he could not hear anything for approximately 20 minutes after each time they were fired.  He also fired an M-60 machine gun once a week every month for a year.  The Veteran testified that he never wore ear protection while in service, as he was in the signal group attached to an artillery unit; the artillery unit had protection but the signal group did not.  He also worked with generators one week every month for a year, and the noise level was loud around the generators.  

In January 2008, the Veteran received a VA audiology consultation.  He had complained of decreased hearing since separating from service, and the audiologist noted that the Veteran's military noise exposure included artillery. The Veteran also denied using any hearing protection during service.  His occupational noise exposure after service included using power tools and/or heavy equipment for 19 years, and the Veteran reported some use of hearing protection.  Based on the Veteran's report of military noise exposure and the configuration of the Veteran's hearing loss, the audiologist opined that the hearing loss was at least as likely as not caused by or a result of military noise exposure.  

In light of the competent, credible in-service reports of significant noise exposure, combined with the competent nexus opinion, the Board finds that service connection is warranted for chronic bilateral hearing loss. 


Chronic Pulmonary Disorder

The Veteran urges that he has service-connected lung disease due to asbestos exposure in service, or in the alternative, due to heart disease, which he feels should also be service connected.  He urges that he was exposed to asbestos in his work with radio rigs and generators in service. 

The record reflects that the Veteran received albuterol breathing treatments in March 2008 for complaints of shortness of breath following coronary artery bypass grafting (CABG) in March 2008.  He was also put on home oxygen at that time.  Furthermore, in March 2008, the Veteran was noted to have significant mediastinal collection status post CABG.  In May 2008, the Veteran was diagnosed with chronic airway obstruction and COPD.  He was discharged from the pulmonary clinic in May 2008 with the assessments of hypoxia post CABG, etiology unclear, but which may have been related to effusions and post-operative pain.  Chest computerized tomography showed improvement.  Also noted was small airway disease.  

At the August 2010 Board hearing, the Veteran indicated that his pulmonary disease was connected to his service through the fatty foods he ate while in service.  The Veteran stated that a VA doctor informed him that "eating fatty foods has something to do with his pulmonary disease."

The Veteran was afforded a VA examination in May 2011, and the VA examiner noted the Veteran's reports of restricted breathing.  The Veteran reported he had CABG three years earlier and the nerves in his chest were cut, causing difficulty breathing.  The Veteran also reported he began smoking at about 17 years old, and averaged as many as three packs per day.  He quit smoking in 1986 when his left lung collapsed.  The Veteran also reported he was working in waste treatment and was told that the chemicals and cigarette smoke burned a hole in his left lung.  He worked at the treatment plant for three years, treating cyanide with chlorine, sulfuric acid and sulfate.  After reviewing the results of the testing and the Veteran's history, the examiner opined that the Veteran's lung condition was not caused by or a result of military service, nor was it etiologically related to the Veteran's in-service respiratory complaints and/or consumption of fatty foods, or otherwise was related to active service. The examiner found no documentation for the treatment of any lung disease or illness while the Veteran was on active duty, and his pulmonary function tests were considered to be normal with only a mild decrease in diffusion capacity.  Diffusion capacity, the examiner explained, is often decreased in emphysema, interstitial lung diseases and pulmonary vascular disease.  In disorders that only affect the airways such as asthma or chronic bronchitis, diffusion capacity is often not reduced.

In May 2013, the Veteran underwent another VA examination for his pulmonary conditions.  The examiner noted that the Veteran was a morbidly obese male patient known to have a significant past medical history of coronary artery disease status post CABG. The examiner further noted that the Veteran may have been exposed to asbestos in the past as per his history, but his August 2012 chest x-ray did not reflect any disease related to possible asbestos exposure.  Finally, the examiner indicated the pulmonary function test was positive for small airway disease with moderate decrease in diffusion capacity.  

In April 2014, a VA examiner reviewed the Veteran's history to address the presence or absence of pulmonary disease.  The examiner reviewed two separate pulmonary function tests that indicated that the Veteran had pulmonary vascular disease but did not have pulmonary obstructive lung disease.  The April 2014 examiner also reviewed a June 2012 CT scan that illustrated the base of the lungs; the bases of the lungs are important because that is where asbestos causes infiltrates and interstitial fibrosis, which would be seen on the scan.  The examiner found no evidence of infiltrates or any indications of pleural thickening or pleural plaques that would indicate significant asbestos exposures.  As a result, the examiner stated that he was more than 51 percent certain that the Veteran had neither asbestos-related lung disease nor COPD or obstructive lung disease. 

Initially, the Board finds that the Veteran has a current diagnosis of a chronic pulmonary disorder.  The Veteran is also competent to report that he ate fatty foods during his time in service.  The preponderance of the evidence, however, is against a finding that eating fatty foods while in service caused his chronic pulmonary disorder.  The May 2011 provided a well-reasoned rationale and opined that the lung condition was not etiologically related to service or the consumption of fatty foods.  Furthermore, the more competent medical evidence indicates that the Veteran's chronic pulmonary disorder is not related to asbestos exposure; while the Veteran is competent to report asbestos exposure in service, the medical evidence supports a finding that such exposure did not cause his disability.  The Board also finds that the Veteran's chronic pulmonary disorder is not secondary to a service connected condition.  As noted earlier, CAD is not a service-connected disability and therefore the Veteran is not able to claim service connection for a respiratory condition as secondary to CAD.  The Veteran has also not provided a competent indication of a link between his chronic pulmonary disorder and his newly service-connected chronic bilateral hearing loss.  Therefore, the claim is denied.


ORDER

Entitlement to service connection for chronic bilateral hearing loss disability is granted.

Entitlement to service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD), airways disease, impaired breathing and chest pain to include as due to exposure to asbestos in service or as secondary to service-connected disability is denied.


REMAND

Regarding the Veteran's claim of entitlement to TDIU, the Board finds that it is inextricably intertwined with the chronic bilateral hearing loss issue that has been service connected by this decision, and thus the Board will defer consideration of the appeal with regard to entitlement to TDIU until the RO has had an opportunity to rate this newly service-connected disability.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

Upon completion of any additional development following the rating assignment for the newly service-connected chronic bilateral hearing loss, readjudicate the claim for TDIU.  If the benefit is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


